DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1-2, 4-7, 10-12, 16-17, 19-20, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because numeral styled labels are insufficient in labeling rectangular elements which is found in Fig. 1 element 134.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 10-11, 16-17, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara (US 20060251301) and further in view of Kuwahara (US 20180117360) Futamura (US 20150150531) and Luo et al. NPL 2017 (“Retrospective study comparing model-based deformation correction to intraoperative magnetic resonance imaging for image-guided neurosurgery”).
Regarding Claim 1, McNamara discloses a system (Para [0025] – “Accordingly, it is one aspect to provide a method and system for predicting the location of an object of interest in or on a breast”) comprising:
a user interface comprising a display and a user input device (Para [0124] – “In another exemplary embodiment, the computer includes an interface at which a user may use an input device (e.g., keyboard, mouse, pointing device, etc.) to indicate the lesion of interest on one or more mammogram views, wherein the computer then outputs the expected location of the lesion for an ultrasound examination of physical examination (e.g., for a patient in the standard position). The expected location may be output as numerical coordinates, for example, displayed on the mammogram display, a computer monitor or some other display device”);
a memory operatively coupled to the user interface (Para [0118] – “As one example, the apparatus includes a computer (e.g., a general purpose computer) for executing a predefined algorithm (computer program) to predict the location of the lesion 306.”, therefore it is interpreted the general purpose computer would contain a memory, as cited above in Para [0124] the user interface can be used to indicate a lesion of interest which can then be output onto the display of the computer therefore it is interpreted the memory is operatively coupled to the user interface to save the input and display it);
and a processor operatively connected to the user interface and the memory (Para [0118] – “As one example, the apparatus includes a computer (e.g., a general purpose computer) for executing a predefined algorithm (computer program) to predict the location of the lesion 306”, therefore it is interpreted a general purpose computer would contain a processor to run the computer program it is also interpreted the processor is coupled to a memory to store the program as well as the user interface to display the user indicated lesion location as cited above in Para [0124]);
wherein the memory comprises processor-executable instructions, which can be executed by the processor (Para [0118] – “As one example, the apparatus includes a computer (e.g., a general purpose computer) for executing a predefined algorithm (computer program) to predict the location of the lesion 306”, therefor it is interpreted a general purpose computer would contain a processor to run the computer program it is also interpreted the processor is coupled to a memory to store the program as well as the inputs used in the computer program), to:
receive imaging data acquired by imaging tissue using a first imaging modality (Para [0055] – “Preferably, but not necessarily, at least two views of a breast being examined are provided (steps 202, 206 and 218), with the lesion being visible on each of the mammograms”);
receive, at the user interface, an indication of a suspected location of a lesion within the imaged tissue in relation to the received imaging data (Para [0119] – “The location of the lesion 306 for each view is manually input by an operator”, Para [0118] – “The computer receives data representing different views (e.g., CC and MLO views) of a breast 304 with the lesion 306 indicated thereon”, therefore the view are in relation to the received image data (mammogram views));
select a deformation model based on the received imaging data (Para [0108] – “In an exemplary embodiment, this transformation is a projection along lines perpendicular to the coronal plane. A more general model of the transformation of the breast geometry from the MRI position to the standard position could be used”, therefore a selection is made and Para [0082] discloses a deformation model for mammography to ultrasound therefore the model would be selected based on the received imaging data (MRI or mammography));
apply the selected deformation model to the suspected location of the lesion (Para [0082] discloses the steps of applying the deformation model, “With the line passing through the lesion location on the image plane and perpendicular to the image plane computed for each of the mammogram views, as described above, the intersection of the lines is then computed in a lesion localization process (step 220)”) to generate a predicted location of the lesion when imaging the tissue using a second imaging modality (Para [0082] – “In an exemplary embodiment, the lesion localization process includes backprojecting multiple lines (corresponding to multiple views) to aid in predicting the location of the lesion, for example, for an ultrasound modality.”), wherein the deformation model takes into account a difference in deformation of the tissue between the first imaging modality and the second imaging modality (Para [0020] – “However, equating lesion location estimates between the physical examination and mammography and ultrasound and mammography is, in general, difficult to perform and prone to error because of the considerable differences in patient positioning, direction of compression and the individual exam techniques noted above”, Para [0025] – “Accordingly, it is one aspect to provide a method and system for predicting the location of an object of interest in or on a breast applicable to one method of evaluation from data on the location of the object of interest determined using another method of evaluation”, therefore the deformation model is used to predict the location by taking into account the difference in deformation [patient positioning]), the second imaging modality being ultrasound (Para [0063] – “Based on the known position information of the lesion 306 in the mammograms 300 and 320, a predicted location of the lesion 306 for an ultrasound examination is determined”);
and provide, at the user interface, a visual indication of the predicted location of the lesion and […] (Para [0125] – “In still another exemplary embodiment, the location of a lesion determined from one or more mammographic views could be displayed as a graphical overly on an image of the breast in the standard position as an aid to the sonographer”).
Conversely McNamara does not teach a visual indication of a suggested position of an ultrasound probe for imaging the lesion using the second imaging modality,
define a region within which the predicted location of the lesion is located; 
receive, via the user input device, an indication of an actual lesion location; 
determine if the actual lesion location is outside the region; and 
modify the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Kuwahara discloses a visual indication of a suggested position of an ultrasound probe for imaging the lesion using the second imaging modality (Para [0054] – “As shown in FIG. 5, the processing circuitry 51 decides the placement of the ultrasonic probe UP so that an ultrasonic scanning region US can include the tumor region RC…The position and the angle of the ultrasonic probe UP are, for example, defined in a three-dimensional image coordinate system of the radiotherapy plan CT image. In more detail, a position PUP of the ultrasonic probe UP is decided at a position where the ultrasonic scanning region US can include the tumor region RC”, therefore the CT image is the first modality and ultrasound is the second modality, Para [0059] – “The placement decided in step SB is, for example, preferably displayed by a drawing on the display installed in a radiotherapy room”).
Kuwahara is an analogous art considering it is in the field of providing suggested locations for probe positioning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the probe position of Kuwahara to achieve the same results. One would have motivation to combine because “Since the ultrasonic probe UP is placed at the placement position decided in step SB, the radiotherapy target tumor is included in the ultrasonic scanning region.” (Kuwahara - Para [0061]).
Conversely McNamara and Kuwahara do not teach define a region within which the predicted location of the lesion is located; 
receive, via the user input device, an indication of an actual lesion location; 
determine if the actual lesion location is outside the region; and 
modify the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Futamura discloses define a region within which the predicted location of the lesion is located (Fig. 9 shows how the clinical position [lesion] is determined using the MLO and the CC images, this method forms an area shaped as a rhombus for the clinal position and Fig. 12B shows an oval slightly larger than the rhombus shown in Fig. 12A therefore the oval is interpreted as a defined region) ; 
receive, via the user input device, an indication of an actual lesion location (Para [0105] – “a position of an abnormal shadow candidate may be manually input by a radiological technologist or the like through an input unit”); 
Futamura is an analogous art considering it is in the field of forming a correlation model between two modalities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the region and the input of the actual location of Futamura to achieve the same results. One would have motivation to combine because by providing a region would provide a better indication to the user of where the estimated position of the lesion may be and by providing an input of an actual lesion the clinal position in the frontal schema image [model] would provide a more accurate depiction of the location of the lesion.
Conversely McNamara, Kuwahara, and Futamura do not teach determine if the actual lesion location is outside the region; and 
modify the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Luo discloses determine if the actual lesion location is outside the region (pg. 13 right col. para. 4 – “subsurface deformation (where only shift above 3 mm is considered, as discussed previously)” therefore a length of 3mm in each direction is interpreted as the region, Fig. 8 shows deformation vectors of a tumor); and 
modify the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region (Pgs. 3 and 4 bridging para. – “the preoperative MR image could then be updated based on the aforementioned optimal volumetric deformation solution”, Pg. 3 left col. para. 4 “The objective of this study is to assess the overall performance of our methodology by analyzing subsurface landmarks with moderate and high shift (above 3 mm)”, Fig. 8 shows deformation vectors of a tumor).
Luo is an analogous art considering it is in the field of deformation models.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the modification of Luo to achieve the same results. One would have motivation to combine because a modification to the model when the actual location is outside of a region would provide less computation for a processor and a safer outcome when used in surgical procedures to perform a biopsy on the lesion or remove the lesion.
Regarding Claim 2, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 1.
Conversely McNamara does not teach wherein the visual indication of the predicted location is provided by displaying a visual indication of the region.
However Futamura discloses wherein the visual indication of the predicted location is provided by displaying a visual indication of the region (Fig. 12B shows a visual indication of the region which is a visual indication of the predicted location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the region of Futamura to achieve the same results. One would have motivation to combine because by providing a region would provide a better indication to the user of where the estimated position of the lesion may be.
Regarding Claim 5, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 1.
McNamara further discloses wherein the processor- executable instructions are further configured to cause the user interface to display an image generated from the received imaging data (Para [0116] – “the predicted location of the item may be displayed as a graphical overlay on the second mammogram view as an aid in interpreting the second mammogram”).
Regarding Claim 6, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claims 1 and 5.
McNamara further discloses wherein the received imaging data comprises imaging data acquired by a magnetic resonance imaging system (Para [0105] – “According to another exemplary embodiment, a method (and apparatus for practicing the method) are provided for predicting the location of an object of interest (e.g., a lesion) of a breast for a mammogram, ultrasound and/or physical examination from data on the location of the lesion 306 determined by an MRI on the breast”, therefore the MRI image data would be received to predict the location of the object for a mammogram or ultrasound).
Regarding Claim 7, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 1.
McNamara further discloses wherein the visual indication of the predicted lesion location is a graphic overlaid on a body mark (Para [0125] – “In still another exemplary embodiment, the location of a lesion determined from one or more mammographic views could be displayed as a graphical overly on an image of the breast in the standard position as an aid to the sonographer”, Para [0071] – “For example, in FIGS. 6A and 6B, the predicted location on a left breast 304 of a patient in the standard position to search for the lesion 306 via ultrasound is marked by an “X” 602, corresponding to a radius R and an angle θ of approximately 30 degrees (i.e., approximately the 2:00 clock face position), and an “X” 604 corresponding to a depth D”, therefore Fig. 6A and 6B reproduced below are body marks providing the graphical overlay “X” as the predicted 3D location of the lesion ).

    PNG
    media_image1.png
    680
    355
    media_image1.png
    Greyscale

Regarding Claim 10, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 1.
McNamara further discloses wherein the imaging data is stored in the memory (Para [0134] – “From the mammogram and ultrasound data sets, a representative sample of patients was selected for evaluating the algorithm”, it can be interpreted that the data sets were saved for the representative sample of patients to be selected from the data sets and to evaluate the algorithm).
Regarding Claim 11, McNamara discloses a method (Para [0025] – “Accordingly, it is one aspect to provide a method and system for predicting the location of an object of interest in or on a breast”) comprising:
receiving imaging data acquired by imaging tissue using a first imaging modality (Para [0055] – “Preferably, but not necessarily, at least two views of a breast being examined are provided (steps 202, 206 and 218), with the lesion being visible on each of the mammograms”); receiving an indication of a suspected location of a lesion within the imaged tissue in relation to the received imaging data (Para [0119] – “The location of the lesion 306 for each view is manually input by an operator”, Para [0118] – “The computer receives data representing different views (e.g., CC and MLO views) of a breast 304 with the lesion 306 indicated thereon”, therefore the view are in relation to the received image data (mammogram views));
selecting a deformation model based on the received imaging data (Para [0108] – “In an exemplary embodiment, this transformation is a projection along lines perpendicular to the coronal plane. A more general model of the transformation of the breast geometry from the MRI position to the standard position could be used”, therefore a selection is made and Para [0082] discloses a deformation model for mammography to ultrasound therefore the model would be selected based on the received imaging data (MRI or mammography));
applying the selected deformation model to the suspected location of the lesion (Para [0082] discloses the steps of applying the deformation model, “With the line passing through the lesion location on the image plane and perpendicular to the image plane computed for each of the mammogram views, as described above, the intersection of the lines is then computed in a lesion localization process (step 220)”) to generate a predicted location of the lesion when imaging the tissue using a second imaging modality (Para [0082] – “In an exemplary embodiment, the lesion localization process includes backprojecting multiple lines (corresponding to multiple views) to aid in predicting the location of the lesion, for example, for an ultrasound modality.”), wherein the deformation model takes into account a difference in deformation of the tissue between the first imaging modality and the second imaging modality (Para [0020] – “However, equating lesion location estimates between the physical examination and mammography and ultrasound and mammography is, in general, difficult to perform and prone to error because of the considerable differences in patient positioning, direction of compression and the individual exam techniques noted above”, Para [0025] – “Accordingly, it is one aspect to provide a method and system for predicting the location of an object of interest in or on a breast applicable to one method of evaluation from data on the location of the object of interest determined using another method of evaluation”, therefore the deformation model is used to predict the location by taking into account the difference in deformation [patient positioning]), the second imaging modality being ultrasound (Para [0063] – “Based on the known position information of the lesion 306 in the mammograms 300 and 320, a predicted location of the lesion 306 for an ultrasound examination is determined”); and
providing a visual indication of the predicted location and […] (Para [0125] – “In still another exemplary embodiment, the location of a lesion determined from one or more mammographic views could be displayed as a graphical overly on an image of the breast in the standard position as an aid to the sonographer”).
Conversely McNamara does not teach a visual indication of a suggested position of an ultrasound probe for imaging the lesion using the second imaging modality,
defining a region within which the predicted location of the lesion is located; 
receiving, via the user input device, an indication of an actual lesion location; 
determining if the actual lesion location is outside the region; and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Kuwahara discloses a visual indication of a suggested position of an ultrasound probe for imaging the lesion using the second imaging modality (Para [0054] – “As shown in FIG. 5, the processing circuitry 51 decides the placement of the ultrasonic probe UP so that an ultrasonic scanning region US can include the tumor region RC…The position and the angle of the ultrasonic probe UP are, for example, defined in a three-dimensional image coordinate system of the radiotherapy plan CT image. In more detail, a position PUP of the ultrasonic probe UP is decided at a position where the ultrasonic scanning region US can include the tumor region RC”, therefore the CT image is the first modality and ultrasound is the second modality, Para [0059] – “The placement decided in step SB is, for example, preferably displayed by a drawing on the display installed in a radiotherapy room”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the probe position of Kuwahara to achieve the same results. One would have motivation to combine because “Since the ultrasonic probe UP is placed at the placement position decided in step SB, the radiotherapy target tumor is included in the ultrasonic scanning region.” (Kuwahara - Para [0061]).
Conversely McNamara and Kuwahara do not teach defining a region within which the predicted location of the lesion is located; 
receiving, via the user input device, an indication of an actual lesion location; 
determining if the actual lesion location is outside the region; and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Futamura discloses defining a region within which the predicted location of the lesion is located (Fig. 9 shows how the clinical position [lesion] is determined using the MLO and the CC images, this method forms an area shaped as a rhombus for the clinal position and Fig. 12B shows an oval slightly larger than the rhombus shown in Fig. 12A therefore the oval is interpreted as a defined region) ; 
receiving, via the user input device, an indication of an actual lesion location (Para [0105] – “a position of an abnormal shadow candidate may be manually input by a radiological technologist or the like through an input unit”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the region and the input of the actual location of Futamura to achieve the same results. One would have motivation to combine because by providing a region would provide a better indication to the user of where the estimated position of the lesion may be and by providing an input of an actual lesion the clinal position in the frontal schema image [model] would provide a more accurate depiction of the location of the lesion.
Conversely McNamara, Kuwahara, and Futamura do not teach determining if the actual lesion location is outside the region; and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Luo discloses determining if the actual lesion location is outside the region (pg. 13 right col. para. 4 – “subsurface deformation (where only shift above 3 mm is considered, as discussed previously)” therefore a length of 3mm in each direction is interpreted as the region, Fig. 8 shows deformation vectors of a tumor); and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region (Pgs. 3 and 4 bridging para. – “the preoperative MR image could then be updated based on the aforementioned optimal volumetric deformation solution”, Pg. 3 left col. para. 4 “The objective of this study is to assess the overall performance of our methodology by analyzing subsurface landmarks with moderate and high shift (above 3 mm)”, Fig. 8 shows deformation vectors of a tumor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the modification of Luo to achieve the same results. One would have motivation to combine because a modification to the model when the actual location is outside of a region would provide less computation for a processor and a safer outcome when used in surgical procedures to perform a biopsy on the lesion or remove the lesion.
Regarding Claim 16, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 11.
Conversely McNamara does not teach wherein the visual indication of the predicted location is provided by displaying a visual indication of the region.
However Futamura discloses wherein the visual indication of the predicted location is provided by displaying a visual indication of the region (Fig. 12B shows a visual indication of the region which is a visual indication of the predicted location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the region of Futamura to achieve the same results. One would have motivation to combine because by providing a region would provide a better indication to the user of where the estimated position of the lesion may be.
Regarding Claim 17, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 11.
Conversely McNamara does not teach wherein the determining if the actual lesion location is outside the region comprises determining if the actual lesion location is more than a predetermined distance away from the predicted location.
However Luo discloses wherein the determining if the actual lesion location is outside the region comprises determining if the actual lesion location is more than a predetermined distance away from the predicted location (pg. 13 right col. para. 4 – “subsurface deformation (where only shift above 3 mm is considered, as discussed previously)” therefore a length of 3mm in each direction is interpreted as the region, Fig. 8 shows deformation vectors of a tumor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the determination of Luo to achieve the same results. One would have motivation to combine because a modification to the model when a location outside a predetermined distance it would provide less computation for a processor and the lesion may not be easily found if it is outside the region which could lead to problems during a surgical procedure.
Regarding Claim 19, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 11.
McNamara further discloses wherein the deformation model is configured to approximate displacement of breast tissue imaged in a prone positon to breast tissue being imaged in a supine position (Para [0020] – “However, equating lesion location estimates between the physical examination and mammography and ultrasound and mammography is, in general, difficult to perform and prone to error because of the considerable differences in patient positioning, direction of compression and the individual exam techniques noted above”, Para [0025] – “Accordingly, it is one aspect to provide a method and system for predicting the location of an object of interest in or on a breast applicable to one method of evaluation from data on the location of the object of interest determined using another method of evaluation”, therefore the deformation model is used to predict the location by taking into account the difference in displacement [patient positioning], (Para [0106] – “As noted above, an MRI is typically performed on a breast with a patient lying down on her stomach (e.g., on a table within the MRI device) such that her breasts hang down due to gravity [prone position]”, Para [0108] – “A more general model of the transformation of the breast geometry from the MRI position to the standard position could be used”, Para [0067] – “The standard position (see, e.g., FIG. 5B) is a variation of supine in which the patient is turned to the contralateral side (hips and shoulders uniformly) a sufficient amount to flatten the breast evenly against the chest wall in the ML direction (side to side)”, therefore as cited in Para [0108] the transformation [deformation] model is modeling the transformation from the MRI position [prone] to the standard position which is defined as a variation of supine).
Regarding Claim 20, McNamara discloses A non-transitory computer-readable medium comprising processor-executable instructions for predicting lesion locations on a system (Para [0118] – “As one example, the apparatus includes a computer (e.g., a general purpose computer) for executing a predefined algorithm (computer program) to predict the location of the lesion 306”), which when executed cause the system to:
Receive imaging data acquired by imaging tissue using a first imaging modality (Para [0055] – “Preferably, but not necessarily, at least two views of a breast being examined are provided (steps 202, 206 and 218), with the lesion being visible on each of the mammograms”); 
receive an indication of a suspected location of a lesion within the imaged tissue in relation to the received imaging data (Para [0119] – “The location of the lesion 306 for each view is manually input by an operator”, Para [0118] – “The computer receives data representing different views (e.g., CC and MLO views) of a breast 304 with the lesion 306 indicated thereon”, therefore the view are in relation to the received image data (mammogram views));
select a deformation model based on the received imaging data (Para [0108] – “In an exemplary embodiment, this transformation is a projection along lines perpendicular to the coronal plane. A more general model of the transformation of the breast geometry from the MRI position to the standard position could be used”, therefore a selection is made and Para [0082] discloses a deformation model for mammography to ultrasound therefore the model would be selected based on the received imaging data (MRI or mammography));
apply the selected deformation model to the suspected location of the lesion (Para [0082] discloses the steps of applying the deformation model, “With the line passing through the lesion location on the image plane and perpendicular to the image plane computed for each of the mammogram views, as described above, the intersection of the lines is then computed in a lesion localization process (step 220)”) to generate a predicted location of the lesion when imaging the tissue using a second imaging modality (Para [0082] – “In an exemplary embodiment, the lesion localization process includes backprojecting multiple lines (corresponding to multiple views) to aid in predicting the location of the lesion, for example, for an ultrasound modality.”), wherein the deformation model takes into account a difference in deformation of the tissue between the first imaging modality and the second imaging modality (Para [0020] – “However, equating lesion location estimates between the physical examination and mammography and ultrasound and mammography is, in general, difficult to perform and prone to error because of the considerable differences in patient positioning, direction of compression and the individual exam techniques noted above”, Para [0025] – “Accordingly, it is one aspect to provide a method and system for predicting the location of an object of interest in or on a breast applicable to one method of evaluation from data on the location of the object of interest determined using another method of evaluation”, therefore the deformation model is used to predict the location by taking into account the difference in deformation [patient positioning]), the second imaging modality being ultrasound (Para [0063] – “Based on the known position information of the lesion 306 in the mammograms 300 and 320, a predicted location of the lesion 306 for an ultrasound examination is determined”); and
provide a visual indication of the predicted location of the lesion (Para [0125] – “In still another exemplary embodiment, the location of a lesion determined from one or more mammographic views could be displayed as a graphical overly on an image of the breast in the standard position as an aid to the sonographer”).
Conversely McNamara does not teach a visual indication of a suggested position of an ultrasound probe for imaging the lesion using the second imaging modality,
defining a region within which the predicted location of the lesion is located; 
receiving, via the user input device, an indication of an actual lesion location; 
determining if the actual lesion location is outside the region; and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Kuwahara discloses a visual indication of a suggested position of an ultrasound probe for imaging the lesion using the second imaging modality (Para [0054] – “As shown in FIG. 5, the processing circuitry 51 decides the placement of the ultrasonic probe UP so that an ultrasonic scanning region US can include the tumor region RC…The position and the angle of the ultrasonic probe UP are, for example, defined in a three-dimensional image coordinate system of the radiotherapy plan CT image. In more detail, a position PUP of the ultrasonic probe UP is decided at a position where the ultrasonic scanning region US can include the tumor region RC”, therefore the CT image is the first modality and ultrasound is the second modality, Para [0059] – “The placement decided in step SB is, for example, preferably displayed by a drawing on the display installed in a radiotherapy room”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the probe position of Kuwahara to achieve the same results. One would have motivation to combine because “Since the ultrasonic probe UP is placed at the placement position decided in step SB, the radiotherapy target tumor is included in the ultrasonic scanning region.” (Kuwahara - Para [0061]).
Conversely McNamara and Kuwahara do not teach defining a region within which the predicted location of the lesion is located; 
receiving, via the user input device, an indication of an actual lesion location; 
determining if the actual lesion location is outside the region; and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Futamura discloses defining a region within which the predicted location of the lesion is located (Fig. 9 shows how the clinical position [lesion] is determined using the MLO and the CC images, this method forms an area shaped as a rhombus for the clinal position and Fig. 12B shows an oval slightly larger than the rhombus shown in Fig. 12A therefore the oval is interpreted as a defined region) ; 
receiving, via the user input device, an indication of an actual lesion location (Para [0105] – “a position of an abnormal shadow candidate may be manually input by a radiological technologist or the like through an input unit”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the region and the input of the actual location of Futamura to achieve the same results. One would have motivation to combine because by providing a region would provide a better indication to the user of where the estimated position of the lesion may be and by providing an input of an actual lesion the clinal position in the frontal schema image [model] would provide a more accurate depiction of the location of the lesion.
Conversely McNamara, Kuwahara, and Futamura do not teach determining if the actual lesion location is outside the region; and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region.
However Luo discloses determining if the actual lesion location is outside the region (pg. 13 right col. para. 4 – “subsurface deformation (where only shift above 3 mm is considered, as discussed previously)” therefore a length of 3mm in each direction is interpreted as the region, Fig. 8 shows deformation vectors of a tumor); and 
modifying the deformation model based, at least in part, on the actual lesion location only if the actual lesion location is determined to be outside the region (Pgs. 3 and 4 bridging para. – “the preoperative MR image could then be updated based on the aforementioned optimal volumetric deformation solution”, Pg. 3 left col. para. 4 “The objective of this study is to assess the overall performance of our methodology by analyzing subsurface landmarks with moderate and high shift (above 3 mm)”, Fig. 8 shows deformation vectors of a tumor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the modification of Luo to achieve the same results. One would have motivation to combine because a modification to the model when the actual location is outside of a region would provide less computation for a processor and a safer outcome when used in surgical procedures to perform a biopsy on the lesion or remove the lesion.
Regarding Claim 25, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 1.
Conversely McNamara does not teach wherein the processor determines if the actual lesion location is outside the region in part by determining if the actual lesion location is more than a predetermined distance away from the predicted location.
However Luo discloses wherein the processor determines if the actual lesion location is outside the region in part by determining if the actual lesion location is more than a predetermined distance away from the predicted location (pg. 6 right col. para. 2 – “intraoperative computing for model driven deformation estimation can be accomplished in near real-time (∼1 min) with a standard desktop computer”, pg. 13 right col. para. 4 – “subsurface deformation (where only shift above 3 mm is considered, as discussed previously)” therefore a length of 3mm in each direction is interpreted as the region, Fig. 8 shows deformation vectors of a tumor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the determination of Luo to achieve the same results. One would have motivation to combine because a modification to the model when a location outside a predetermined distance it would provide less computation for a processor and the lesion may not be easily found if it is outside the region which could lead to problems during a surgical procedure.
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 20060251301 A1) and Kuwahara (US 20180117360 A1) Futamura (US 20150150531) and Luo et al. NPL 2017 (“Retrospective study comparing model-based deformation correction to intraoperative magnetic resonance imaging for image-guided neurosurgery”) as applied to claims 1 and 20 above, and further in view of Caluser (US20150011858A1).
Regarding Claim 4, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited above in claim 1.
Conversely McNamara does not teach the processor-executable instructions further cause the user interface to provide a visual indication of at least one of a current location and angle of an ultrasound probe in relation to an anatomical landmark, to the suggested position of the ultrasound probe, or both.
However Caluser discloses the processor-executable instructions further cause the user interface to provide a visual indication of at least one of a current location and angle of an ultrasound probe in relation to an anatomical landmark to the suggested position of the ultrasound probe, or both (Para [0088] – “The software substantially used to process the data received by the processor form the at least one sensor and data from the ultrasound to manipulate the data for identifying, and storing in memory as selected by the user, target site location and size information in relation to selected anatomical reference points for simultaneous review and interpretation”, Probe location data is determined by sensor 52, Para [0084] – “FIG. 6 illustrates TDMD display 38 with the captured video image D from the ultrasound machine and the body diagram of FIG. 5 with the probe 34 position and orientation at the time of image capture D and two different targets F and G in body part diagram I”).
Caluser is an analogous art considering it is in the field of mapping of lesions in a breast.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the probe position of Caluser to achieve the same results. One would have motivation to combine because “the present invention provides an easy, uniform, method of positioning a patient for accurate examination of a target, especially with respect to follow-up or comparative examination,” (Caluser - Para [0016]).
Regarding Claim 24, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited above in claim 20.
McNamara further discloses which when executed further cause the system to acquire a […] ultrasound image (Para [0125] – “the location of a lesion determined from one or more mammographic views could be displayed as a graphical overly on an image of the breast in the standard position as an aid to the sonographer”, the graphical overlay provides aid to the sonographer in a subsequent ultrasound image, Para [0133] – “A data set of ultrasounds from the same set of patients, which were examined in the standard position, was also collected”, because the graphical overlay provides aid to the sonographer it is interpreted the ultrasound images were acquired after a visual indication of the predicted location was provided)
McNamara discloses acquiring ultrasound images conversely McNamara does not teach acquire a live ultrasound image and display the live ultrasound image.
However Caluser discloses acquire a live ultrasound image and display the live ultrasound image (Para [0084] – “FIG. 6 illustrates TDMD display 38 with the captured video image D from the ultrasound machine and the body diagram of FIG. 5”, Para [0018] – “Also displayed are the real time position of the ultrasound probe and ultrasound image and target position over a body diagram or mark shown next to the real time ultrasound image”).
Caluser is an analogous art considering it is in the field of mapping of lesions in a breast.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the live ultrasound image of Caluser to achieve the same results. One would have motivation to combine because “the present invention provides an easy, uniform, method of positioning a patient for accurate examination of a target, especially with respect to follow-up or comparative examination,” (Caluser - Para [0016]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 20060251301 A1) and Kuwahara (US 20180117360 A1) Futamura (US 20150150531) and Luo et al. NPL 2017 (“Retrospective study comparing model-based deformation correction to intraoperative magnetic resonance imaging for image-guided neurosurgery”) as applied to claims 11 above, and further in view of Wiskin et al. (US20160210774A1).
Regarding Claim 12, McNamara, Kuwahara, Futamura, and Luo disclose all the elements of the claimed invention as cited in claim 11.
McNamara further discloses using a tissue characteristic (Para [0087] – “physical characteristics of the breast (e.g., size, tissue density, location of the chest wall, etc.) may be taken into account when projecting the breast coordinates into the ultrasound coordinates”), 
Conversely McNamara does not teach further comprising analyzing the received imaging data to determine a tissue characteristic or receiving the tissue characteristic from a user input device.
However Wiskin discloses further comprising analyzing the received imaging data to determine a tissue characteristic or receiving the tissue characteristic from a user input device (Para [0003] – “A method for quantitative assessment of breast density can include separating breast voxels and exterior voxels from an image of a patient's breast; and for the breast voxels identified in the image, identifying tissue having high speed value from other tissue”, therefore an image is analyzed to determine breast density).
Wiskin is an analogous art considering it is in the field of medical imaging of the breast.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNamara to incorporate the determination of a tissue characteristic of Wiskin to achieve the same results. One would have motivation to combine because “An accurate determination of breast density is a valuable and important tool in assessing a patient's risk of developing breast cancer” (Wiskin - Para [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warfield et al. “Real-time registration of volumetric brain MRI by biomechanical simulation of deformation during image guided neurosurgery” - discloses updating a brain image/modal to account for deformation.
Carter et al. “MR Navigated Breast Surgery: Method and Initial Clinical Experience” – discloses a breast model where a difference between predicted lesion boundaries and observed lesion boundaries is determined.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                            /JASON M IP/              								 Primary Examiner, Art Unit 3793